department of the treasury internal_revenue_service washington d c date cc tege eoeg et1 sktank cor-127488-00 o f f ic e o f c h ief c o u n sel number release date uil dear this letter responds to your letter dated date in which you requested information as to the specific percentage of income that must be received from the sale of life_insurance in order for a life_insurance salesman to be considered a full-time_life_insurance_salesman under sec_3121 of the internal_revenue_code_of_1986 the code the service has not established an exact percentage of income that must be from the sale of life_insurance in order for a life_insurance salesman to be deemed a full-time_life_insurance_salesman whether a life_insurance salesman is considered a full-time_life_insurance_salesman for purposes of sec_3121 of the code would require the service to apply the tax laws to the taxpayer’s specific set of facts this type of guidance is provided in the form of a letter_ruling since your request does not meet the guidelines set forth in revproc_2001_1 2001_1_irb_1 including the submission of a user_fee we cannot issue a private_letter_ruling however we can provide you with general information regarding the definition of a full-time_life_insurance_salesman for purposes of federal_insurance_contributions_act fica employment_taxes sec_3121 of the code defines the term employee as any individual who performs services for remuneration for any person as a full-time_life_insurance_salesman if the contract of services contemplates that substantially_all of such services are to be performed personally by such individual except that an individual shall not be included in the term employee under sec_3121 if such individual has a substantial investment in facilities used in connection with the performance of such services other than in facilities for transportation or if the services are in the nature of a single transaction not part of a continuing relationship with the person for whom the services are performed cor-127488-00 revrul_54_312 1954_2_cb_327 describes a full-time_life_insurance_salesman for purposes of the fica_taxes as an individual whose entire or principal business activity is devoted to the solicitation of life_insurance or annuity_contracts primarily for one life_insurance_company the revenue_ruling goes on to state that the entire or principal business activity of a life_insurance salesman is deemed devoted to the solicitation of life_insurance or annuity_contracts primarily for one life_insurance_company when pursuant to the terms and conditions of his arrangement with the life_insurance_company or its general agent it is mutually agreed or clearly contemplated by the parties that the salesman’s entire or principal business activity is the solicitation of applications for life_insurance or annuity_contracts or the solicitation of applications for such contracts and accident and health contracts for the life_insurance_company in accordance with the provisions of the salesman’s contract_of_service in revrul_59_103 1959_1_cb_259 an insurance salesman contracted with a life_insurance_company to sell both its life and accident_and_health_insurance policies but he spent approximately seventy-five percent of his time in soliciting accident_and_health_insurance in addition for two of the past four years his commissions on life_insurance contracts sold amounted to less than ten percent of his annual income from the insurance_business the revenue_ruling concludes that the salesman was not a full-time_life_insurance_salesman and therefore not an statutory_employee for fica purposes the revenue_ruling however does not set forth a percentage of income from the sale of life_insurance that will result in meeting the definition of a full-time_life_insurance_salesman we hope that this information has been helpful to you we have enclosed copies of revrul_54_312 and revrul_59_103 for your use if you have any questions concerning this letter please contact suzanne tank identification_number 50-16201r of my staff at sincerely michael a swim chief employment_tax branch office of the division counsel associate chief_counsel tax exempt and government entities enclosures
